              Case 21-10023-JTD                Doc 234        Filed 05/21/21          Page 1 of 18




                            IN THE iJNI'FED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

WARDMAN HOTEL OWNER, L.L.C.,                                    Case No. 21-10023 (JTD)

                                    Debtor
                                                      Objection Deadline: June 11, 2021 at 4:00 p.m.
                                                      Hearing Date: To be scheduled if necessary




                       FIRST MONTHLY APPLICATION FOR
              COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                PACHULSKI STANG ZIEHL &JONES LLP, AS COUNSEL
               FOR THE DEBTOR AND DEBTOR IN POSSESSION FOR THE
             PERIOD FROM JANUARY 11 2021 THROUGH JANUARY 31 2021

 Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
 Authorized to Provide Professional Services
                                                          Debtor and Debtor in Possession
 to:
                                                          Effective as of January 11, 2021 by order
 Date of Retention:
                                                          si ned on or about Februar 5, 2021
 Period for which Compensation and
                                                          January 11, 2021 through January 31, 2021
 Reimbursement is Sou ht:
 Amount of Compensation Sought as Actual,
                                                          $291,113.00
 Reasonable and Necessar
 Amount of Expense Reimbursement Sought
                                                          ~   5,537.12
 as Actual, Reasonable and Necessary:

This is a:         x monthly            interim          final application.

                  The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.




~ The last four digits of the Debto►•'s U.S. tax identification number are 9717. The Debtor's mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


DOCS DE234484.1 92203/001
                                      Case 21-10023-JTD                                                                           Doc 234                         Filed 05/21/21                                  Page 2 of 18




                                                                                                        PRIOR APPLICATIONS FILED




No prior fee applications have been filed.


                                                                                                                   PSZ&J PROFESSIONALS

 .w                                                                                                     T                                                         ..... .                    4~,.                   ~...                                     ~...
           .~, .~                   ...::::.t.....        ;:.... t.....                                                                   xi;.           r.
:.\t \.           ::ot..t\a~<<"`      .:,....::::           :.o;:ort:<.r:                                            x`~:.
                                                                          . . ,x<.;:.>.~;>t;::>:~:..~.:. t.~~..:R....\.                                                                                                                                     :tom .~c..             y,~~
::..
 \ ~. ..~~~.
a~     t    t~
             ~II
                 .~<t
                x.....?
                          y~~`
                               ~. ~~gz>roo:~:a:::
                          .....:..    ...... ....    .... ,
                                                   <~fi?
                                                    .....  ::::::::.:
                                                           uor::::.~  ... : <:o:
                                                                             ~:::::..
                                                                             y~~.y
                                                                                                         ............
                                                                                                              ~yy*
                                                                                                                             ..:~«t.
                                                                                                                      . ..t ...      xz~. <.x,:
                                                                                                                                . ...C....'`fi.
                                                                                                                               ~}6y:yy
                                                                                                                                                x'C~:~...~x ..
                                                                                                                                                 'R.uC.~ ~.`t
                                                                                                                                                                                                     ~.o. ~~           ~ `                            ~
                                                                                                                                                                                                                                                                  .` ~..t....e...tRi~a`:v:::~':d:'~'
                                                                      'ui
                                                                       ..... .......tt..:
                                                                              ...t........ \~'i15,D~~~~'                                                                        ~..                                    ..~                            ~                           `~
          . ~~~iik~~ik+G~ :i"i.~...::....:.:...: .::..::.:.:
      .Y`~\.'....                                                                                "'                                            bi%.~~      ~.~9?'Ye43i
                                                                                                                                                              .              .:C                                                                                     ~
                                                                                                                                                                                                                                                                     `.
  ~'a ~.t... tv   ««.::.       tC... ..   «....::.::..t.......:::::...:::is ....:.:..:~:~.~.~f':if                   :...::                                                                               ,~,y.
                   .•.\V. `0.w.
                              ~....:.h t\::: .........::...~:::::.:.~:.::..:
                                               .......                        ..::: .....:'.::..  .t\ \..;
                                                                                                      t.w.`~s        ......<.:Y::           tit:\..:.  :.:.o.. ~;.t~t~»:\V.m
                                                                                                                                                                         ~:'~\..e.                     t`~~                :`\ `0.                    :`\r'\a::.\..w.~                  `~:R
  ♦                        «..:::....   .     .~:::::.:..~..::k`.:::so:L:o               :.. .:...t..      t .....~;..::..::.:.~                                                 .\'t y.                   "'iw\.                                       ~..
   y.                                     .:y.4::a:::.%
                                        ......      ...           t                                 y; y~                                           ~y                }~~yy~.                       `~         ~}                                                             t\
                                    "'t... ..~~.;....:    .......
                                                            .                           t"           i63#A                                           ii .. \...        R~i~3:~f            .•• ~iv~~YtA                                               ~~`0'..x~:..~`w
 \.                    \..   \'6                            ..t:...:.::.~ ~"                                     y.:.'.'..~'~'..'... .' .                                                                                                             .~
                                         ....::::  ::..::::...:::::::~.:.... :..:::::.....t....:.
                                                                                                ;.
                  .".~:.                                                                                ..:~>:t :~;.w                                                     `...V.
                                                  :                                                                                                               .~\\R.iv`~~.~.              ~\ ~\                                                            . .       ...~h  tt
:mow t ..
         o~                  ~n:::~:•;                                                   ;~^                                 :t.\~'<6a"».~\ . ~                               ~:<~:       ..`..                                                .`.`~. .     ~....:~:ta'o.t~.:..~?«<>:a`";``.f
                                                                                                                                                                                                                                                                   «~~                       `:li?:«'t<
            o•.:x~~.a                                                  .`::gym                                                                                         ;\ . . ie~`:,                                                                       taa~..:. «. ..,x:z o:~:a::r:::>:::~::>:~w:.
.~.t<C.                            :t:.          v..:;:n::::.~:...                ^o<aa~iw                                oo..              :;t:::
                                                                                                                                                                                                                                                                          :«.w
 .,
:..a.k.  ~        ,,                                                                                                                                     r'~
                                                                                                                                                      ~..: t..                                                                         .~.\.       .
   .,a. \.               .....fit ::...?300?:                      :........«.. :.:.....::::.
                                            :....::..:::.::x.~~:::::::::~       :.o::::::.........::.v...r::::..:o:::;;;:                        a.:~.:..:::t::............. ~..~ .~~,
                                                                                                                                                                                    ::~`A                                  a\      ~~~..~o:.~~C .                   :~.\.<za::~t..a::i:<:zz<~s :xi::~a~
~...
      .............:::.t.:....m:..:...s.:::z::zzz:;::~::xx;;::.::::.:.::xlf::l~
           t~ ~ ~
                                                                                .:......                      .::::. - f            ............   .....:.
                                                                                                                                                    ......     «.:«..:u.::::...:..:                       .....               .:~...:.:....:.. ... :...::.~..zx:::a:,.....a~::..::..::..:..      ::.:.....
                                                                                                                                                                                                                                                                               ..........:::::::..:...::.

   Laura Davis Jones    Partner 2000; Joined Firm 2000;                                                                                                                                       $1,445.00                          43.10                               $62,279.50
                        Member of DE Bar since 1986
  Alan J. Kornfeld      Partner 1996; Member of CA Bar                                                                                                                                        $1,395.00                              4.30                            $ 5,998.50
                        since 1987; Member of NY Bar
                        since 2004
  David M. Bertenthal   Partner 1999; Member of CA Bar                                                                                                                                        $1,275.00                          38.40                               $48,960.00
                        since 1993
  Richard J. Gruber     Of Counse12008; Member of CA                                                                                                                                          $1,275.00                              0.90                            $ 1,147.50
                        Bar since 1982
  Karen B. Dine         Of Counse12020; Member of NY                                                                                                                                          $1,195.00                          11.90                               $14,220.50
                        Bar since 1994
  Maxim B. Litvak       Partner 2004; Member of TX Bar                                                                                                                                        $1,125.00                          71.90                               $80,887.50
                        since 1997; Member of CA Bar
                        since 2001
  Mary F. Caloway       Of Counsel 2020; Member of DE                                                                                                                                         $1,095.00                              3.90                            $ 4,270.50
                        Bar since 1992
  Timothy P. Cairns     Partner 2012; Member of DE Bar                                                                                                                                        $ 875.00                           65.70                               $57,487.50
                        since 2002-2014; 2017-Present
  Patricia J. Jeffries  Paralegal 1999                                                                                                                                                        $     460.00                        0.40                               $ 184.00
  Patricia E. Cuniff    Paralega12000                                                                                                                                                         $     460.00                       29.50                               $13,570.00
  Cheryl A. Knotts      Paralega12000                                                                                                                                                         $     425.00                        0.90                               $ 382.50
  Charles J. Bouzoukis Case Mana ement Assistant 2001                                                                                                                                         $     375.00                        1.40                               $ 525.00
  Karen S. Neil         Case Mana ement Assistant 2003                                                                                                                                        $     375.00                        1.70                               $ 637.50
  Beatrice M. Koveleski Case Management Assistant 2009                                                                                                                                        $     375.00                        1.50                               $ 562.50

                                                                                                                    Grand Total:                                   $291,113.00
                                                                                                                    Total Hours:                                        275.50
                                                                                                                    Blended Rate:                                    $1,056.67



DOCS DE234484.1 92203/001
                             Case 21-10023-JTD                                          Doc 234                   Filed 05/21/21                          Page 3 of 18




                                                             COMPENSATION BY CATEGORY

;.,                                          ......:
:.~
        ::     t'rtr~e >~a e~~r~~s ~ '~` ~~c `tit :~ ~~~~~~ .~~ ~< ~~.` ``                                                                                        Taal Fee~      ~.
  Asset Anal sis/Recover                                          2.70                                                                                               $ 3,765.50
  Asset Dis osition                                               2.50                                                                                               $ 3,34Q.SQ
  Bankru tc Li~i atian                                          155.10                                                                                               $173,112.Sa
  Case Administration                                            16.00                                                                                               $ 7,035.50
  Claims Admin./Ob'ections                                        3.40                                                                                               $ 3,871.00
  Com ensation of Prof./Others                                    1.90                                                                                               $ 1,330.50
  Executor Contracts                                              7.00                                                                                               $ 8,008.00
  Financial Filin s                                               6.90                                                                                               $ 6,726.50
  Financin                                                       26.90                                                                                               $ 28,727.00
  Liti ation Non-Bankru tc                                        2.50                                                                                               $ 3,430.50
  Meetin of Creditors                                             1.00                                                                                               $    989.00
  O erations.                                                     6.OQ                                                                                               $ 4,793.50
  Retention of Professional                                       3.70                                                                                               $ 3,428.50
  Retention of Prof./Others                                      15.90                                                                                               $ 13,806.50
  Sta Liti anon                                                  23.80                                                                                               $ 28,573.00
  Tax Issues                                                      0.20                                                                                               $    175.00


                                                                                 EXPENSE SUMMARY

                                        ........                                       ..:::.. ~,.,;.
                                                   ;;:.;::.;:.;::;::>:.;>:::.:::;:::::..::::.                          . ;...tie
:. .. ..... .:.::.: ...«:::...;:.;::..::.»:.:>,                                                                                .        ~:. ... . .          ~.        ...        ~..•:
                  ,,:. ,...                                                                   t ..      ~   ~.....:.::.:...>..:. .: :.::...         k..              ... ........ .. .. ...... .......:
 Bloomber                                                                                                                                                                   $ 103.10
 Conference Call                                                                CourtCall; AT&T Conference Call                                                             $ 902.34
 Deliver /Courier Service                                                       Advita                                                                                      $ 37.50
 Ex ress Mail                                                                   Federal Ex ress                                                                             $ 210.32
 Filin Fee                                                                      USDC; USBC                                                                                  $1,763.00
 Le al Research                                                                 Lexis/Nexis                                                                                 $ 64.26
 Court Research                                                                 Pacer                                                                                       $ 205.70
 Posta e                                                                        US Mail                                                                                     $ 70.20
 Re roduction Ex ense                                                                                                                                                       $ 686.80
 Re roduction/ Scan Co                                                                                                                                                      $ 689.20
 Overtime                                                                       Lanice                                                                                      $ 3030
 Transcript                                                                     Veritext Legal Solutions                                                                    $ 774.40




2 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS DE234484.1 92203/001
              Case 21-10023-JTD               Doc 234          Filed 05/21/21        Page 4 of 18




                            IN- THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11

WARDMAN HOTEL OWNER, L.L.C.,1                              ) Case No. 21-10023 (JTD)

                                    Debtor.                )
                                                     Objection Deadline: June 11, 2021 at 4:00 p.m.
                                                     Hearing Date: To be scheduled if necessary




                       FIRST MONTHLY APPLICATION FOR
              COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
                PACHULSKI STANG ZIEHL &JONES LLP, AS COUPiSEL
               FOR THE DEBTOR AND DEBTOR IN POSSESSION FOR THE
             PERIOD FROM JANUARY 11 2021 THROUGH JANUARY 31 2021

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code") and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the "Bankruptcy Rules"), and the "Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals," signed on or about February 5, 2021

("Administrative Order"), Pachulski Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm"),

Counsel for the Debtor and Debtor in Possession, hereby submits its First Monthly Application

for Compensation and for Reimbursement of Expenses for the Period from January 11, 2021

through January 31, 2021 (the "Application").

                  By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $291,113.00 and actual and necessary expenses in the amount of $5,537.12 for

a total allowance of $296,650.12 and payment of $232,890.40 (80% of the allowed fees) and


  The last four digits of the Debtor's U.S. tax identification number are 9717. The Debtor's mailing address is 5035
Riverview Road, NW, Atlanta, GA 30327.


DOCS DE234484.1 92203/001
              Case 21-10023-JTD             Doc 234      Filed 05/21/21     Page 5 of 18




reimbursement of $5,537.12 (100% of the allowed expenses) for a totat payment of $238,427.52

for the period January 11, 2021 through January 31, 2021 (the "Interim Period"). In support of

this Application, PSZ&J respectfully represents as foltows:

                                               Background

                 1.         On January 11, 2021 (the "Petition Date"), the Debtor commenced this

case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The

Debtor has continued in possession of its property and continued to operate and manage its

business as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee or examiner has been appointed in the Debtor's chapter 11 case.

                 2.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.         On or about February 5, 2021, the Court signed the Administrative Order,

authorizing certain professionals ("Professionals") to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within twenty-one (21) days after service of the

monthly fee application the Debtor is authorized to pay the Professional eighty percent (80%) of

the requested fees and one hundred percent (100%) of the requested expenses. Beginning with

the period ending March 31, 2021 and at three-month intervals thereafter, or such other intervals

convenient to the Court, each of the Professionals may file and serve an interim application for




DOCS DE234484.1 92203/001                            2
              Case 21-10023-JTD             Doc 234      Filed 05/21/21     Page 6 of 18




allowance o~the amounts sought in its r~onth~y fee applications for drat period. All fees and

expenses paid are Qr~ an interim basis until final allowance by the Caurt.

                 4.         '~'he retention of PSZ&J, as Counsel for the Debtor and Debtor in

Possession, was approved effective as o~January 11, 2021 by this Court's "Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rees of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Counsel for the Debtor and Debtor in Possession Effective as of the Petition Date,"

signed on or about February 5, 2021 (the "Retention Order"). The Retention Order authorized

PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

of-pocket expenses.

                      PSZ&J's APPLICATION FOR COMPENSATION AND
                          FOR REIMBURSEMENT OF EXPENSES

                                   Compensation Paid and Its Source

                            All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtor.

                 6.         PSZ&J has received no payment and no promises for payment from any

source other than the Debtor for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtor during the year prior to the Petition Date in the amount of $240,000 in




DOCS DE234484.1 92203/001
             Case 21-10023-JTD              Doc 234      Filed 05/21/21      Page 7 of 18




con~►ection with the preparation of initial documents and the prepetition representation of the

Debtor.

                                              Fee Statements

                            The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time lags describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J's knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.

PSZ&J's time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of "lumping" and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J's charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working "travel time" to fifty percent

(50%) of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

                                     Actual and Necessary Expenses

                            A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

photocopying machines automatically record the number of copies made when the person that is




DOCS DE234484.1 92203/001                            4
             Case 21-10023-JTD              Doc 234      Filed 05/21/21      Page 8 of 18




doing tie copying esters the client's account number into a device attached to the photocopier.

PSZ&J sumrnat~izes each client's photocopying charges on a daily basis.

                 9.         PSZ&J charges $.25 per page for out-going facsimile transmissions:

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                 10.        With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.        PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's ("ABA") guidelines, as set forth in the

ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                     Summary of Services Rendered

                 12.        The names of the partners and associates of PSZ&J who have rendered

professional services in this case during the Interim Period, and the paralegals and case




DOCS DG234484.1 92203/001
              Case 21-10023-JTD            Doc 234      Filed 05/21/21     Page 9 of 18




management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                 13.        PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtor on a regular basis with respect to various matters in connection with the Debtor's

bankruptcy case, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J's efforts have been extensive due to the size and complexity of

the Debtor's bankruptcy case.

                                    Summary of Services by Project

                 14.        The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.




DOCS DE234484.1 92203/001                           6
             Case 21-10023-JTD              Doc 234       Filed 05/21/21    Page 10 of 18




             A.         Asset Analysis/Recovery

                  15.       This category relates to work regarding asset analysis and recovery issues.

During the Interim Period, the Firm, among other things, reviewed and analyzed issues regarding

Marriott and regarding advance registration issues.

                            Fees: $3,765.50;      Hours: 2.70

             B.         Asset Disposition

                  16.       This category relates to work regarding sales and other asset disposition

issues. During the Interim Period, the Firm, among other things: (1) performed work regarding

a confidentiality agreement; (2) reviewed and analyzed issues regarding interested buyers; and

(3) corresponded regarding asset disposition issues.

                            Fees: $3,340.50;      Hours: 2.50

             C.         Bankruptcy Litigation

                  17.       This category relates to work regarding motions and adversary

proceedings in the Bankruptcy Court. During the Interim Period, the Firm, among other things:

(1) performed work regarding First Day Motions; (2) attended to scheduling issues;

(3) performed work regarding Agenda Notices and Hearing Binders; (4) performed research;

(5) reviewed and analyzed condo association issues; (6) reviewed and responded to comments of

the United States Trustee regarding First Day Orders; (7) performed work regarding

negotiations; (8) attended to notice issues; (9) performed work regarding First Day Orders;

(10) performed work regarding Pro Hac Vice motions; (11) reviewed and analyzed Marriott

objections; (12) prepared for and attended a hearing on January 13, 2021 regarding First Day




DOCS D~234484.1 92203/001                             7
             Case 21-10023-JTD              Doc 234      Filed 05/21/21      Page 11 of 18




Motions; (13) reviewed and analyzed issues regarding potential litigation with Marriott;

(14) maintained awork-in-progress memorandum; (15) reviewed and analyzed Marriott

discovery requests; (16) prepared for and attended a tetepho~ic meet and confer with attorneys

for Marriott regarding discovery issues; (17') performed wor~C regarding a response to Marriott

discovery; (18) reviewed and analyzed documents relating to Marriott discovery requests;

(19) attended to issues regarding a protective order; (20) reviewed and analyzed the Marriott

response to termination letter; (21) reviewed and analyzed deposition notices and attended to

deposition scheduling issues; (22) reviewed and analyzed a motion to transfer venue and

performed work regarding an objection to such motion; (23) reviewed and analyzed documents

to be produced to Marriott; (24) reviewed and analyzed a Marriott recoupment motion and

performed work regarding a response; (25) performed work regarding a notice of responses to

Marriott's first request for production of documents and first set of interrogatories; (26) attended

to issues regarding PacLife discovery responses; (27) prepared for and attended the Decker and

Waldeck depositions; (28) maintained a privilege log; and (29) conferred and corresponded

regarding bankruptcy litigation issues.

                            Fees: $173,112.50;    Hours: 155.10

             D.         Case Administration

                  18.       This category relates to work regarding administration of this case.

During the Interim Period, the Firm, among other things: (1) maintained a memorandum of




DOCS DE234484.1 92203/001
             Case 21-10023-JTD              Doc 234       Filed 05/21/21    Page 12 of 18




critical dates; (2) maintained document control; (3) r~aintainect service lists; and (4) reviewed

daily correspondence and- p}eadings at~d forwarded then to the appropriate parties.

                             Fees: $7,035.50;      Hours: 16.40

             E.         Claims Admin/Objections

                  19.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

issues regarding potential unsecured claims; (2) reviewed and responded to inquiries from the

United States Trustee regarding claim issues; (3) responded to creditor inquiries; and

(4) corresponded and conferred regarding claim issues.

                             Fees: $3,871.00;      Hours: 3.40

             F.         Compensation of Professionals--Others

                  20.        This category relates to work regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding an interim compensation procedures motion.

                             Fees: 1,330.50;       Hours: 1.90

             G.         Executory Contracts

                  21.        This category relates to work regarding executory contracts and unexpired

leases of real property. During the Interim Period, the Firm, among other things: (1) reviewed

and analyzed issues regarding the Marriott termination; (2) performed work regarding a motion

to reject Hotel Management Agreement; (3) reviewed and analyzed documents relating to facility




DOCS DE:234484.1 92203/001                            9
              Case 21-10023-JTD              Doc 234      Filed 05/21/21     Page 13 of 18




contracts; (4) responded to contract-related inquiries; and (5) corresponded regarding executory

contract issues.

                              Fees: $8,008.00;      Hours: 7.00

              H.         Financial Filings

                   22.        This category relates to work regarding compliance with reporting

requirements. During the Interim Period, the Firm, among other things: (1) reviewed and

responded to United States Trustee document requests relating to the Initial Debtor Interview

("IDI") and performed work regarding preparation for the IDI.; (2) performed work regarding an

initial Monthly Operating Report; (3) performed work regarding Schedules and Statements; and

(4) corresponded and conferred regarding financial filings issues.

                              Fees: $6,726.50;      Hours: 6.90

              I.         Financing

                   23.        This category relates to issues regarding Debtor in Possession ("DIP")

financing and use of cash collateral. During the Interim Period, the Firm, among other things:

(1) attended to budget issues; (2) performed work regarding a DIP financing motion;

(3) reviewed and responded to United States Trustee comments regarding DIP financing issues;

(4) performed work regarding notice issues; (5) performed work regarding an interim DIP

financing order; (6) reviewed and analyzed the Marriott objection to DIP financing; (7) prepared

for and attended a hearing on January 13, 2021 on DIP financing issues; (8) attended to closing

issues; (9) reviewed and analyzed discovery requests; (10) performed work regarding loan

reporting issues; and (11) corresponded and conferred regarding financing issues.

                              Fees: $28,727.00;     Hours: 26.90


DOCS DF,:234484.1 92203/001                           1
             Case 21-10023-JTD               Doc 234      Filed 05/21/21     Page 14 of 18




             J.         Litigation (Non-Bankruptcy)

                  24.       This category relates to issues regarding litigation in note-Bankruptcy

Courts. During the Interim Period, the Firm, among other things, reviewed and analyzed issues

regarding Maryland litigation.

                            Fees: $3,430.50;       Hours: 2.50

             K.         Meeting of Creditors

                  25.       This category relates to work regarding meeting of creditor issues. During

the Interim Period, the Firm, among other things, attended to issues regarding notice and

scheduling of a Section 341 meeting of creditors.

                            Fees: $989.00;        Hours: 1.00

             L.         Operations

                  26.       This category relates to issues regarding operations. During the Interim

Period, the Firm, among other things: (1) performed work regarding a utility motion and order;

(2) reviewed and analyzed the PEPCO objection to utility motion, and performed work regarding

a resolution of the objection; (3) attended to utility deposit issues; and (4) corresponded and

conferred regarding operations issues.

                            Fees: $4,793.50;      Hours: 6.00

             M.         Retention of Professionals

                  27.       This category relates to work regarding the retention of the Firm. During

the Interim Period, the Firm, among other things, performed work regarding its retention

application and a notice of hearing on the application.

                            Fees: $3,428.50;      Hours: 3.70


DOGS DE234484.1 92203/001                            11
             Case 21-10023-JTD               Doc 234      Filed 05/21/21     Page 15 of 18




             N.         Retention ofProfessionals--Others

                  28.       Tnis. category relates to work regarding the retention of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (1) performed

work regarding the Pryor Cashman and Eastdil retention applications; (2) performed work

regarding Ordinary Course Professionals issues; and (3) corresponded and conferred regarding

retention issues.

                            Fees: $13,806.50;      Hours: 15.90

             O.         Stay Litigation

                  29.       This category relates to work regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things: (1) reviewed and

analyzed the Marriott motion for relief from stay, and performed work regarding a response;

(2) performed research; (3) reviewed and analyzed recoupment and set-off issues; and

(4) corresponded and conferred regarding stay litigation issues.

                            Fees: $28,573.00;      Hours: 23.80

             P.         Tax Issues

                  30.       This category relates to work regarding tax issues. During the Interim

Period, the Firm, among other things, reviewed and analyzed tax payment issues.

                            Fees: $175.00;         Hours: 0.20

                                           Valuation of Services

                  31.       Attorneys and paraprofessionals of PSZ&J expended a tota1275.50 hours

in connection with their representation of the Debtor during the Interim Period, as follows:




DOCS DE234484.1 92203/001                            IZ
                                Case 21-10023-JTD                                        Doc 234                     Filed 05/21/21                        Page 16 of 18




   ww,. ~..... w.
 ..:.~t.:...                                                                                                        .:.:..::........
    ....:...::...... ~.. ... .          , ..                      ~....   ~. .. .....~. .. . . . ~t::....::.....«
                                                                   ..:.~..~::...~..                            w ,..::...:.>....k.::.:.                                                                     ~t~~.. ~.
                  ...~.. ~.~.~....a..~~                                                 ..~.  .~
                                                                                        ...~...~~.~.~~                                                                                                       ~~ w~<n:
  .n..,.:,...,...:..,.:n..:.            ~.. w
                                     . ~. ~~,, ~..,~
                                                                  ~.. ....~         . .x.:...      ..... ...~"..          .t»:t..
                                                                                                                              .. . ....~t   j
                                                                                                                                                    ::..
                                                                                                                                                     ~1'
                                                                                                                                                               L
                                                                                                                                                                       .::::::.....:..y...::
                                                                                                                                                                                                             «~.....
                                       .x~...        ..~tt.  .~......~~~~                                   ., ,.                      ~a   L                ...3~.. at.
                                                                                                                                                           E.:.„               .,~.~t.         at.                 `~~.
 .:.:...::... . . .....                                .,'..aY :«apt.            ~.                                                                                      ""`«C .
 :..:.:ii`::1:.` `::..:.'::..                   t:::t«~~t....~                                                                                                          w~~...                    ~:;a~~~            . ~.o.~
                                 \                             tt~\                                                   '~"      !'3          ~L~'il3I'Y ~`..
                                                                                                                                                         ~i             .a.\.:..
                                                                                                                                                                                      ~.       \~.~                 ...C.
                                                                                                                                                                                                                        \.~ktt
                                                                               ~:<..                                             ..                                                                                      >~ ..~.
                                                                                                                                                                                                                        ~~~~.
                       ..:..;.w.:w:~                           4.~~
   Laura Davis 3ones    Partner 2000; Joined Firm 2000;                                                                                     $1,445.00                     43.10                     $62,279.50
                        Member of DE Bar since 19&6
  Alan J. Kornfeld      Partner 1996; ~Vfember of CA Bay                                                                                    $1,395.00                         4.30                  $ 5,998.50
                        since 1987;1VIember of NY Bar
                        since 2004
  David M. Bertenthal   Partner 1999; Member ofCA Bar                                                                                       $1,275.00                     38.40                     $48,960.00
                        since 1993
  Richard J. Gruber     Of Counsel 2008; Member of CA                                                                                       $1,275.00-                        090                   $ 1,147.50
                        Bar since 1982
  Karen B. Dine         Of Counsel 2020; Member of NY                                                                                       $1,195.00                     11.90                    $14,220.50
                        Bar since 1994
  Maxim B. Litvak       Partner 2004; Member of TX Bar                                                                                      $1,125.00                     71.90                    $80,887.50
                        since 1997; Member of CA Bar
                        since 2001
  Mary F. Caloway       Of Counse12020; Member of DE                                                                                        $1,095.00                        3.90                  $ 4,270.50
                        Bar since 1992
  Timothy P. Cairns     Partner 2012; Member of DE Bar                                                                                      $ 875.00                     65.70                     $57,487.50
                        since 2002-2014; 2017-Present
  Patricia J. Jeffries  Paralegal 1999                                                                                                      $    460.00                   0.40                     $ 184.00
  Patricia E. Cuniff    Paralega12000                                                                                                       $    460.00                  29.50                     $13,570.00
  Cheryl A. Knotts      Paralega12000                                                                                                       $    425.00                   0.90                     $ 382.50
  Charles J. Bouzoukis Case Mana ement Assistant 2001                                                                                       $    375.00                   1.40                     $ 525.00
  Karen S. Neil         Case Mana ement Assistant 2003                                                                                      $    375.00                   1.70                     $ 637.50
  Beatrice M. Koveleski Case Management Assistant 2009                                                                                      $    375.00                   1.50                     $ 562.50

                                                                                 Grand Total:                           $291,113.00
                                                                                 Total Hours:                                275.50
                                                                                 Blended Rate:                            $1,056.67

                                       32.            The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period is

$291,113.00.




DOCS DE234484.1 92203/001                                                                                    13
            Case 21-10023-JTD             Doc 234       Filed 05/21/21    Page 17 of 18




                 33.       In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of t}~e case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                 WHEREFORE, PSZ&J respectfully requests that, for the period of January 11,

2021 through January 31, 2021, an interim allowance be made to PSZ&J for compensation in the

amount of $291,113.00 and actual and necessary expenses in the amount of $5,537.12 for a total

allowance of $296,650.12 and payment of $232,890.40 (80% of the allowed fees) and

reimbursement of $5,537.12 (100% of the allowed expenses) be authorized for a total payment of

$238,427.52; and for such other and further relief as this Court deems proper.

Dated: May 21, 2021                      PACHULSKI STANG ZIEHL &JONES LLP


                                         /s/ Laura Davis Jones
                                         Laura Davis Jones (DE Bar No. 2436)
                                         David M. Bertenthal (CA Bar No. 167624)
                                         Timothy P. Cairns (DE Bar No. 4228)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: ljones a,pszjlaw.com
                                                 dbertenthal nc~i pszilaw.com
                                                 tcairns(a~~s~'1~ aw.com

                                         Counsel for the Debtor and Debtor in Possession



DOCS DE2344841 92203/001                           14
             Case 21-10023-JTD             Doc 234      Filed 05/21/21      Page 18 of 18




                                             DECLARATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE


                 Laura Davis Jones, after being duly sworn according to law, deposes and says:

                 a)         I am a partner with the applicant law firm Pachulski Stang Ziehl &Jones

LLP, and have been admitted to appear before this Court.

                 b)         I am familiar with the work performed on behalf of the debtor and debtor

in possession by the lawyers and paraprofessionals of PSZ&J.

                 c)         I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about February 5,

2021 and submit that the Application substantially complies with such Rule and Order.




                                               /s/ Laura Davis Jones
                                               Laura Davis Jones




DOCS DE234484.1 92203/001
